--------------------------------------------------------------------------------


Limited Settlement Agreement


This Settlement Agreement is entered into this 24th day of August, 2006, between
The Narragansett Electric Company d/b/a National Grid ("National Grid"),
Southern Union Company ("Southern Union"), the Department of the Attorney
General for the State of Rhode Island (the "Attorney General"), and the Rhode
Island Department of Environmental Management ("RIDEM") (collectively the
"Parties").


WHEREAS, the Parties to this Settlement Agreement participated in the Rhode
Island Division of Public Utilities and Carriers (the "Division") proceeding
concerning the Joint Petition of National Grid and Southern Union (the "Joint
Petition") for the approval of the sale of Southern Union's Rhode Island gas
distribution assets to National Grid (the "Division Proceeding"); and


WHEREAS, the Attorney General and RIDEM asked the Division to condition approval
of the sale on the imposition of an escrow to secure the payment of a potential
judgment on environmental contamination claims relating to the Bay Street Area
of Tiverton, Rhode Island (the "Bay Street Area"); and


WHEREAS, Southern Union and National Grid opposed the imposition of an escrow;
and


WHEREAS, the Division entered a Report and Order ("Order"), dated July 25, 2006,
approving the Joint Petition without requiring as a condition of such approval
the posting of an escrow; and


WHEREAS, as parties to the Division Proceeding, the Attorney General and RIDEM
have the right to appeal from the Order; and


WHEREAS, certain of the Parties have ongoing disputes concerning, among other
things, the responsibilities for claimed environmental contamination in the Bay
Street Area, and believe this Settlement Agreement is in the best interests of
the people of the State of Rhode Island.


NOW, THEREFORE, in consideration of the Recitals hereto and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows: 


(1) National Grid and the Attorney General (acting on behalf of the State of
Rhode Island) shall execute a letter agreement in the form annexed hereto as
Exhibit A, which provides, in relevant part, that if a final, non-appealable
money judgment is entered in favor of the State against Southern Union in
connection with the alleged environmental contamination in the Bay Street Area,
and the State cannot collect on such judgment, then National Grid will pay the


--------------------------------------------------------------------------------



State up to $13,000,000 towards such unsatisfied judgment, all pursuant to the
terms of Exhibit A.


 
(2)           (a) Southern Union will conduct supplemental site investigations
(consistent with site investigations protocols previously accepted by RIDEM and
conducted by Southern Union) on the following three properties [Lots 13-03,
16-01 and 16-02] if RIDEM determines that conditions pose an imminent hazard [as
defined in the RIDEM Remediation Regulations in Section 3.31] on those
properties;


(b) Southern Union will implement interim remedial action  plans acceptable to
RIDEM for the following six properties [Lots 13-03, 16-01, 16-02, 15-01, 17-03
and 21-04] if RIDEM determines that conditions pose an imminent hazard on those
properties ;


(c) If RIDEM is able to secure appropriate access to the following properties
[21-2A, 21-1, 15-2, 16-10, 7-3, & 22-01] which, to date, Southern Union has
requested but been denied access, as described in the Supplemental and Phase 2
Site Investigation Report, Southern Union will conduct a site investigation
consistent with the site investigations protocols previously accepted by RIDEM
and conducted by Southern Union. The refusal of any property owner to grant
access or permission hereunder, or the failure of RIDEM to gain access, to
perform work shall not alter the rights, defenses and remedies of such property
owner or of Southern Union. Furthermore, if any lot covered under this
subsection is found to contain contaminants that are deemed to pose an imminent
hazard by RIDEM as defined under the RIDEM Remediation Regulations, then such
sites shall be subject to the requirements of 2(a & b);


(d) Southern Union shall not perform the work described in Paragraph 2 until it
first obtains RIDEM’s written approval, and Southern Union shall perform its
obligations under this Paragraph 2 within a reasonable time after receiving the
necessary approvals, assents and access; and


(e) With respect to any particular property listed or described above in this
Paragraph 2, Southern Union shall be relieved of its obligation to perform the
task or tasks described in this Paragraph 2 should the property owner(s) of such
property refuse access or permission, or if RIDEM fails to gain access, to
perform the work. 
(3) The Attorney General and RIDEM shall not appeal the Order and shall not take
any further action or position with respect to the Order in any proceeding
arising out of or relating to the Order.


(4) This Settlement Agreement and its provisions shall not constitute or be
construed as an admission of liability or responsibility by any Party with

2

--------------------------------------------------------------------------------



respect to alleged environmental contamination in the Bay Street Area. This
Settlement Agreement and its provisions shall not be construed as a waiver of
any rights, remedies or defenses of any Party, except as expressly set forth
herein. The parties acknowledge that nothing contained in this Settlement
Agreement limits the State's rights or remedies to pursue any and all parties
for any and all claims the State may have against them, including, but not
limited to claims related to what is commonly referred to as the Bay Street Area
of Tiverton, Rhode Island, except that the State and DEM shall give up their
right to appeal or to have any further involvement in the PUC action referenced
herein or any related appeal. The parties further acknowledge that nothing
contained in this Settlement Agreement limits Southern Union's rights, remedies,
claims or defenses, including its right to pursue any and all third parties for
any and all claims.




(5) All prior discussions and agreements with respect to the subject matter
hereof are merged in this Settlement Agreement which alone constitutes the
entire agreement between the Parties as to its subject matter. This Settlement
Agreement may not be amended, modified or terminated except by a written
agreement signed by all Parties which specifically references this Settlement
Agreement.


(6) This Settlement Agreement may be enforced in a court of law.


(7) This Settlement Agreement may be signed in counterparts each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.




The Narragansett Electric Company
d/b/a National Grid


/s/ RONALD T. GERWATOWSKI
By:  Ronald T. Gerwatowski 


Its:  Vice President 




Southern Union Company




/s/ WILLIE C. JOHNSON
By: Willie C. Johnson 


Its: Vice President


3

--------------------------------------------------------------------------------


 
Department of the Attorney General
for the State of Rhode Island








/s/ Gerald J. Coyne
By:  Gerald J. Coyne


Its:  Deputy Attorney General


Rhode Island Department of
Environmental Management






/s/  W. Michael Sullivan
By: W. Michael Sullivan
Its:  Director


EXHIBIT A


The Narragansett Electric Company
280 Melrose Street
Providence, RI 02901
August 24, 2006




Department of the Attorney General
of the State of Rhode Island
Providence, Rhode Island


Re: Tiverton Environmental Liabilities
 
Ladies and Gentlemen:
 
In the event that the State of Rhode Island obtains a money judgment in a court
of competent jurisdiction against Southern Union Company, a Delaware corporation
("Southern Union"), in connection with the alleged environmental contamination
in the "Bay Street Study Area" of Tiverton, Rhode Island as defined on Schedule
A (the "Judgment"), the Judgment becomes final and non-appealable, and the State
of Rhode Island cannot recover any amounts due to it in respect of such Judgment
from Southern Union because of the occurrence of a Non-Payment Event (as defined
below), The Narragansett Electric Company, a Rhode Island corporation
("Narragansett"), hereby promises to pay any such amounts owed (excluding any
fines or penalties) to the State of Rhode Island by Southern Union;
provided, however, that in no event shall Narragansett be obligated to pay, in
the aggregate, more than the lesser of (a)
 
4

--------------------------------------------------------------------------------


 
$13.0 million or (b) $13.0 million less the aggregate amount previously paid by
Southern Union in satisfaction of its obligations under the Judgment (other than
payment of any fines or penalties). For the purposes of this letter agreement,
"Non-Payment Event" means that Southern Union does not pay the Judgment within
60 days of receipt of a written demand, with written notice to Narragansett.
 
The State of Rhode Island shall provide Narragansett and Southern Union with ten
(10) days prior written notice of its intent to demand payment under this letter
agreement. All notices or demands on Narragansett and Southern Union under this
letter agreement shall be deemed effective when received, shall be in writing
and shall be delivered by hand, overnight courier or by certified or registered
mail, or by facsimile transmission promptly confirmed by certified or registered
mail, addressed to Narragansett at the address written above and addressed to
Southern Union at the address listed below, or at such other address or fax
number as Narragansett or Southern Union shall have notified the State of Rhode
Island.


This letter agreement shall terminate upon the earlier of (a) payment in full by
Southern Union of all amounts due under the Judgment or (b) the tenth
anniversary of the date of this letter agreement. This letter agreement
constitutes the entire agreement, and supersedes all prior written agreements
and understandings, and all oral agreements, between Narragansett and the State
of Rhode Island with respect to the subject matter hereof.


No amendment or waiver of any provision of this letter agreement shall be
effective unless it is in writing and signed by Narragansett and the State of
Rhode Island.
 
The following address shall be used for all notices hereunder to Southern Union:
Southern Union Company, 5444 Westheimer Road, Houston, TX 77056 Attention: Julie
H. Edwards, SVP and CFO.


  












[SIGNATURE PAGE FOLLOWS]









5

--------------------------------------------------------------------------------





Very truly yours,




THE NARRAGANSETT ELECTRIC COMPANY






By:/s/ MICHAEL F. RYAN
Name:  Michael F. Ryan
Title:  President


Agreed and Accepted:




Department of the Attorney General of the
State of Rhode Island






By: /s/ GERALD J. COYNE
Name:  Gerald J. Coyne
Title:   Deputy Attorney General

6

--------------------------------------------------------------------------------




